FILED
                             NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RANDALL WAYNE GRIMES,                            No. 11-56055

               Plaintiff - Appellant,            D.C. No. 2:05-cv-02843-PA-PJW

  v.
                                                 MEMORANDUM *
ARRON PFIEL, Correctional Officer;
ARMANDO H. MARTINEZ, Correctional
Officer,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       California state prisoner Randall Wayne Grimes appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging excessive force




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and deliberate indifference to safety. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo. Torres v. City of Los Angeles, 548 F.3d 1197, 1205 (9th Cir.

2008) (judgment as a matter of law); Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004) (summary judgment). We affirm.

      The district court properly granted judgment as a matter of law on Grimes’s

excessive force claim because, viewing the evidence in the light most favorable to

Grimes and drawing all inferences in his favor, the evidence at trial permitted only

one reasonable conclusion—that defendants used reasonable force to regain control

over Grimes during an escort. See Clement v. Gomez, 298 F.3d 898, 903 (9th Cir.

2002) (“Force does not amount to a constitutional violation . . . if it is applied in a

good faith effort to restore discipline and order and not ‘maliciously and

sadistically for the very purpose of causing harm.’” (citation omitted)).

      The district court properly granted summary judgment on Grimes’s

deliberate indifference claim because Grimes failed to raise a genuine dispute of

material fact as to whether defendants were aware of a risk to his safety from being

double-celled with another inmate. See Farmer v. Brennan, 511 U.S. 825, 837

(1994) (for deliberate indifference claim, “the official must both be aware of facts

from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference”).


                                            2                                     11-56055
      Grimes’s remaining contentions, including that he had a constitutional right

to be single-celled and that defendants’ alleged failure to follow various prison

rules and regulations violated the Eighth Amendment, are not supported by the

record and contrary to established law. See Estate of Ford v. Ramirez-Palmer, 301

F.3d 1043, 1051-52 (9th Cir. 2002) (there is no constitutional prohibition against

double-celling and negligent failure to follow prison rules is not a constitutional

violation).

      AFFIRMED.




                                           3                                    11-56055